On October 20, 1999, this court suspended respondent, William Al’Uqdah, a.k.a. William Mujahid Al’Uqdah, for an interim period pursuant to Gov.Bar R. V(5)(A)(4). On October 27, 1999, respondent filed a motion for stay of imposition of sanctions and on November 18, 1999, the Board of Commissioners on Grievances and Discipline submitted an entry pursuant to Gov.Bar R. V(5)(D)(1)(c) notifying this court that respondent no longer was in default of the child support order previously submitted to the court. Upon consideration thereof,
IT IS ORDERED by the court that pursuant to Gov.Bar R. V(5)(D)(1), respondent William Al’Uqdah, a.k.a. William Mujahid Al’Uqdah, Attorney Registration No. 0039809, last known address in Cincinnati, Ohio, be reinstated to the practice of law.
IT IS FURTHER ORDERED that pursuant to Gov.Bar R. V(5)(D)(2), reinstatement of respondent shall not terminate any pending disciplinary proceedings against respondent.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Pfeifer, J., dissents.